       Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 1 of 19



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
EMILOU H. MACLEAN (SBN 319071)                   GENNA ELLIS BEIER (SBN 300505)
emaclean@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   FRANCISCO UGARTE (SBN 241710)
FOUNDATION OF NORTHERN                           francisco.ugarte@sfgov.org
CALIFORNIA                                       OFFICE OF THE PUBLIC DEFENDER
39 Drumm Street                                  SAN FRANCISCO
San Francisco, CA 94111                          555 Seventh Street
Telephone: (415) 621-2493                        San Francisco, CA 94103
Facsimile: (415) 255-8437                        Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810
Attorneys for Petitioners-Plaintiffs
Additional Counsel Listed on Following Page

                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR,
LAWRENCE KURIA MWAURA,                           PLAINTIFFS’ OPPOSITION TO
LUCIANO GONZALO MENDOZA                          GEO’S MOTION TO MODIFY
JERONIMO, CORAIMA YARITZA                        PRELIMINARY INJUNCTION (ECF
SANCHEZ NUÑEZ, JAVIER ALFARO,                    1082, 1104)
DUNG TUAN DANG,
                                                 Hearing Date: Sept. 2, 2021
                       Petitioners-Plaintiffs,   Hearing Time: 2:00 P.M.

                     v.                          JUDGE VINCE CHHABRIA

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                            No. 3:20-cv-02731-VC
     PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                INJUNCTION
      Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 2 of 19



BREE BERNWANGER (SBN 331731)                    MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
hrodarte@lccrsf.org                             101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                         TIMOTHY W. COOK* (Mass. BBO# 688688)
Telephone: (415) 814-7631                       tcook@cooley.com
                                                FRANCISCO M. UNGER* (Mass. BBO#
JUDAH LAKIN (SBN 307740)                        698807)
judah@lakinwille.com                            funger@cooley.com
AMALIA WILLE (SBN 293342)                       COOLEY LLP
amalia@lakinwille.com                           500 Boylston Street
LAKIN & WILLE LLP                               Boston, MA 02116
1939 Harrison Street, Suite 420                 Telephone: (617) 937-2300
Oakland, CA 94612                               Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                            Attorneys for Petitioners-Plaintiffs
                                 *Admitted Pro Hac Vice




                            No. 3:20-cv-02731-VC
     PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                INJUNCTION
        Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 3 of 19




                                                TABLE OF CONTENTS

I.     INTRODUCTION AND SUMMARY OF ARGUMENT ................................................. 1

II.    PROCEDURAL BACKGROUND ..................................................................................... 1

       A.        The Second Preliminary Injunction ........................................................................ 1

       B.        Plaintiffs Propound Further Discovery into Conditions at Mesa Verde and Yuba. 2

       C.        Ninth Circuit Appeal and Mediation and This Court’s Discovery Stay ................. 3

       D.        The Parties Reach an Agreement in Principle to Settle the Litigation ................... 3

       E.        GEO Brings This Motion Notwithstanding the Mediation and Discovery Stay .... 4

       F.        GEO’s Request Conflicts with CDC Guidance and the Current Threat of COVID-
                 19 in Congregate Settings, Particularly in Light of the Emergence of the Delta
                 Variant..................................................................................................................... 5

                 1.         Dr. Henderson’s Declaration Was Insufficient at the Time It Was Filed ... 5

                 2.         Plaintiffs’ Experts Demonstrate the Need to Continue Population Caps and
                            Universal Surveillance Testing at Mesa Verde ........................................... 6
III.   ARGUMENT ...................................................................................................................... 9

       A.        GEO’s Motion Is Mooted by the Prospective Settlement, and Should Be Denied
                 on That Basis Alone ................................................................................................ 9

       B.        GEO’s Appeal of the December 2020 Preliminary Injunction Order Divests the
                 Court of Jurisdiction to Modify the Substance of That Order on Appeal ............. 10

       C.        Even if the Court Had Jurisdiction to Rule on GEO’s Motion and Were Inclined
                 to Exercise That Jurisdiction, GEO Clearly Fails to Meet Its Burden to Show That
                 Changed Circumstances Require Modification of the Injunction......................... 11

                 1.         Standard for Modifying an Injunction ...................................................... 11

                 2.         GEO Has Not Met Its Factual Burden to Modify the Injunction .............. 12
IV.    CONCLUSION ................................................................................................................. 14




                                         i
                              No. 3:20-cv-02731-VC
       PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                  INJUNCTION
            Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 4 of 19




                                                 TABLE OF AUTHORITIES
                                                                                                                                      Page(s)
Cases

Council v. Sw. Marine Inc.,
  242 F.3d 1163 (9th Cir. 2001) .................................................................................................. 10

Hoffman v. Beer Drivers & Salesmen’s Local Union No. 888,
  536 F.2d 1268 (9th Cir.1976) ................................................................................................... 11

Kismet Acquisition, LLC v. Diaz-Barba,
  755 F.3d 1130 (9th Cir. 2014) .................................................................................................. 10

Mayweathers v. Newland,
 258 F.3d 930 (9th Cir. 2001) .................................................................................................... 10

Rufo v. Inmates of Suffolk County Jail,
  502 U.S. 367 (1992) .................................................................................................................. 11

Sharp v. Weston,
  233 F.3d 1166 (9th Cir. 2000) .................................................................................................. 11

United States v. Laerdal Mfg. Corp.,
  73 F.3d 852 (9th Cir. 1995) ...................................................................................................... 14

Rules

Fed. R. Civ. P. 62 (d) .................................................................................................................... 10

FRAP 12.1..................................................................................................................................... 11

FRCP 62.1 ..................................................................................................................................... 11




                                          ii
                                No. 3:20-cv-02731-VC
         PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                    INJUNCTION
        Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 5 of 19




I.     INTRODUCTION AND SUMMARY OF ARGUMENT

       GEO Defendants’ motion to modify the Court’s December 2020 preliminary injunction

(“Second PI”) is an exercise in bad faith that wastes Plaintiffs’ and the Court’s time and

resources. The motion is futile, and should be summarily rejected. Plaintiffs and the Federal

Defendants have reached an agreement in principle to settle this litigation – an agreement

expected to cover the subjects of GEO’s motion – and the Federal Defendants have represented

that pending finalization of the agreement, they have no intention to increase the population at

Mesa Verde beyond the current caps even if the Court were to permit such an increase.

       Presentation of GEO’s motion is also unfair to Plaintiffs, who agreed to defer pending

discovery as a condition of Federal Defendants’ entry into the mediation that led to the pending

settlement. That discovery would have been critical to Plaintiffs’ ability to oppose the motion.

       Even if the Court were to consider GEO Defendants’ motion, the motion would clearly

fail as a legal and factual matter. The Court presently lacks jurisdiction to entertain the motion

because it seeks to alter the status quo established by an order on appeal. Moreover, GEO has not

met its burden to demonstrate that the preliminary injunction should be modified. Its evidence,

which was grossly inadequate when originally presented over four months ago, has not been

updated to account for new information about the COVID-19 pandemic, including evidence that

vaccinated individuals can transmit the disease. As explained by Plaintiffs’ expert witnesses,

GEO’s proposed modifications are inconsistent with CDC and other public health guidance and

would increase the danger to class members and society. The population caps and testing

requirements of the Second PI continue to be necessary.

II.    PROCEDURAL BACKGROUND

       A.      The Second Preliminary Injunction

       The Court entered the Second PI (ECF 867) on December 3, 2020, following a five-day

evidentiary hearing involving testimony from five fact witnesses and eight expert witnesses, and

introduction of nearly 500 exhibits. The Court found the conduct of Defendants at Mesa Verde to

be “appalling.” “These officials knew that they needed a clear and detailed plan to minimize the

                                       1
                             No. 3:20-cv-02731-VC
      PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                 INJUNCTION
        Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 6 of 19




risk of an outbreak (and to contain an outbreak if one occurred), but nine months later they still

have not created one.” Id. at 2. The Court also found that “[t]hey failed to address the safety

concerns created by Mesa Verde’s unique layout, which makes it far more dangerous from a

contagion standpoint than the typical jail or prison,” and that “[t]hey gave false testimony several

times in these court proceedings, on matters of importance.” Id. The Court characterized GEO’s

conduct in operating Mesa Verde as “abominable.” Id. at 3.

       In granting the Second PI, the Court considered several factors that are pertinent to

GEO’s current motion. The Court noted that the “unusual housing layout” of Mesa Verde—four

100-person dorms and only five single-person cells—created “especially daunting challenges in

dealing with Covid-19.” Id. at 7. The Court considered, and rejected, Defendants’ argument that

“circumstances had changed” since the grant of a prior injunction in June 2020. Id. at 12-14. In

particular, the Court took a dim view of Defendants’ “Detainee Intake Procedures Plan,” a “two-

page document submitted at the eleventh hour” that “fail[ed] to provide any guidance on what

the facility will do if another outbreak occurs” and did nothing to ease the Court’s “considerable

doubt” as to Defendants’ willingness to act responsibly in the future, given their ongoing

“deliberate indifference” to the health and safety of class members. Id. at 13.
       B.      Plaintiffs Propound Further Discovery into Conditions at Mesa Verde and
               Yuba
       Shortly after issuance of the Second PI, on December 17, 2020, Plaintiffs propounded

document requests to both the Federal Defendants and GEO concerning issues critical to

understanding the evolving conditions at Mesa Verde, including ventilation, intake procedures,

population limits, outbreak contingency plans, testing, and detainee and staff vaccinations.

Riordan Dec. ¶ 3 & Exs. 1-2. After Plaintiffs propounded that discovery, GEO Facility

Administrator Nathan Allen took leave and Acting Facility Administrator Michael Knight

assumed his role. ECF 1082-2 (Knight Dec.) ¶ 1. Plaintiffs intended, after receiving these

documents, to take the depositions of key personnel of Defendants concerning ongoing

conditions at Mesa Verde, including ventilation, vaccination programming, and plans for


                                       2
                             No. 3:20-cv-02731-VC
      PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                 INJUNCTION
        Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 7 of 19




modifications to intake, testing and quarantine. Riordan Dec. ¶ 3.

       C.      Ninth Circuit Appeal and Mediation and This Court’s Discovery Stay

       After issuing a memorandum disposition resolving only some of the issues raised by

Federal Defendants’ first appeal in this case, the Ninth Circuit consolidated Defendants’ appeals

of the Second PI with the first appeal and ordered the parties to consider referral to the Circuit

Mediation Program. ECF 1044. As of that time, the Federal Defendants had not yet completed

production in response to Plaintiffs’ December 17, 2020 discovery requests. Riordan Dec. ¶ 4.

The Federal Defendants insisted on a stay of discovery as a condition to entering into the Ninth

Circuit mediation. Id. After several weeks of negotiation, the parties agreed to enter into

mediation, and upon their stipulation, this Court stayed all discovery and future case

management deadlines pending the outcome of mediation. ECF 1078. As part of the stipulation,

all parties agreed that in the event the mediation failed, this Court could lift the discovery stay.

Federal Defendants agreed that they would then “expeditiously meet outstanding discovery

obligations, including the production of documents.” Id.

       D.      The Parties Reach an Agreement in Principle to Settle the Litigation

       The mediation did not fail. As the Federal Defendants have informed the Court, Plaintiffs

and Federal Defendants have reached an agreement in principle to settle the litigation. ECF 1132.

The parties have until September 14, 2021 to reduce the agreement to writing and for Defendants

to dismiss their appeals. Id. Plaintiffs and the Federal Defendants are currently working to reduce

the agreement to writing, and anticipate that the settlement will address the Second PI and the

population caps set forth therein. Id.; see also, Riordan Dec. ¶ 2. Federal Defendants have

represented to the Court that they “have no present intent to depart from the population cap terms

of the [Second PI] at this time….” ECF 1132. In other words, Federal Defendants will not seek

to add to the Mesa Verde population beyond what the Second PI allows between now and the

settlement of the case, and parties expect the settlement will determine any population caps


                                       3
                             No. 3:20-cv-02731-VC
      PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                 INJUNCTION
         Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 8 of 19




going forward.

        E.       GEO Brings This Motion Notwithstanding the Mediation and Discovery Stay

        Only nine days after the parties agreed to participate in Ninth Circuit mediation, GEO

filed the instant motion seeking to modify the Second PI. ECF 1082. GEO’s filing was

disingenuous, and quite possibly designed to disrupt the mediation process to protect its

economic interests against any agreed-upon or court-ordered population cap.1 It was also unfair

to Plaintiffs, since the discovery Plaintiffs had properly sought – and the Federal Defendants had

until then failed to provide – would be critical to enable Plaintiffs to respond to GEO’s claims
that “changed circumstances” justified modification of the Second PI.

        After Plaintiffs’ counsel protested vigorously, the parties stipulated, and the Court

ordered, that Plaintiffs’ response to the motion would not be due until “14 days after the date the

mediation effort is determined to be unsuccessful,” and that such a determination could only be

made “if counsel for all defendants, or Plaintiffs’ counsel, state that the mediation has reached an

impasse.” ECF1085, Order at 2 (emphasis added).

        Two months later, blatantly violating their own stipulation and the Court’s Order, GEO

sought to renew its motion to modify the Second PI by filing a “Notice Regarding the Previously

Filed Motion to Modify [the Second PI]” in which GEO unilaterally “determined that the

mediation has been unsuccessful.” ECF 1104 at 1. Not only was this claim factually untrue, since

neither Plaintiffs’ counsel nor Federal Defendants’ counsel believed the mediation had reached

an impasse (see ECF 1106-1, Riordan Declaration, 6/3/21, at ¶¶ 6-7); it also violated the prior

Stipulation, which stated that an impasse could only be declared by all Defendants or Plaintiffs.

Far from being at impasse, the mediation proceeded to produce an agreement in principle to

settle the case in a manner that will address all the relief that the Court could order.

1
  GEO has elsewhere sought to prevent Federal Defendants from maintaining population reductions that harm its
economic interests. In the Adelanto litigation, GEO sought to intervene and to modify a preliminary injunction on
the grounds that “the Government is no longer protecting [GEO’s] interests” and the “capacity limitations and ban
on new transfers impacts [GEO Group’s] … compensation under its contract with the [Government].” Order, 7/7/21,
ECF 1207, Hernandez Roman v. Mayorkas, 20-cv-00768, attached as Exhibit 3 to the Riordan Declaration. Judge
Hatter denied GEO’s motion to intervene and struck its motion to modify the preliminary injunction. Id.

                                        4
                              No. 3:20-cv-02731-VC
       PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                  INJUNCTION
        Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 9 of 19




       F.      GEO’s Request Conflicts with CDC Guidance and the Current Threat of
               COVID-19 in Congregate Settings, Particularly in Light of the Emergence of
               the Delta Variant
               1.      Dr. Henderson’s Declaration Was Insufficient at the Time It Was
                       Filed

       In support of its motion, GEO relies almost solely on the March 25, 2021 declaration of

Dr. Sean Henderson (ECF 1082-1), which was misleading in important respects. First, Dr.

Henderson misstated relevant revisions of CDC guidance concerning correctional and detention

settings subsequent to the availability of COVID-19 vaccines. Dr. Henderson falsely stated that

the CDC “has not updated its recommendations pertaining to congregate settings … to address

the housing and other treatment of vaccinated persons.” Henderson Dec. ¶ 5. In fact, the CDC

had updated its detention guidance, well after the approval and rollout of the Pfizer and Moderna

vaccines, and was emphatic about the need for continued non-pharmaceutical interventions

(“NPIs”) in detention settings. Greifinger Dec. ¶ 6.

       Second, Dr. Henderson mischaracterized CDC guidance intended for the general

population. He claimed that the CDC’s general guidance that (in his words) “fully vaccinated

persons” could “normally interact indoors with other fully vaccinated persons without wearing

masks or distancing,” implied that it would be “reasonable” to remove population caps in dorms

containing fully vaccinated people, so that they could again sleep three feet apart, 100 to a dorm.

Henderson Dec. ¶ 7. This was a gross mischaracterization of the general guidance, and ignored

more relevant, contrary guidance. On the same page cited by Dr. Henderson, the CDC advised

that while fully vaccinated people can “visit[]” each other, they “should continue to follow

guidance to protect themselves and others, including . . . physical distancing …, avoiding

crowds, [and] avoiding poorly ventilated spaces.” Greifinger Dec. ¶ 14. Fully vaccinated persons

were also warned to “avoid medium or large-sized gatherings.” Id.


                                       5
                             No. 3:20-cv-02731-VC
      PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                 INJUNCTION
        Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 10 of 19




                 2.    Plaintiffs’ Experts Demonstrate the Need to Continue Population
                       Caps and Universal Surveillance Testing at Mesa Verde

       This opposition is supported by detailed declarations from Dr. Robert Greifinger, with

whom this Court is familiar, and from Dr. Salmaan Keshavjee, a professor at Harvard Medical

School. These experts comprehensively demonstrate the folly of eliminating the critical

mitigation measures of population caps and universal surveillance testing at a time when the

Delta variant infects huge numbers of vaccinated and unvaccinated people alike and challenges

the public health community’s previous assumptions about the capacity of vaccines to protect

against transmission of SARS-CoV-2. Drs. Greifinger and Keshavjee also rebut the

interpretations of CDC guidance upon which GEO’s expert, Dr. Henderson, relied.

       Dr. Greifinger explains in detail why “it is premature to modify the mitigation measures

that the December 2020 preliminary injunction requires at Mesa Verde, particularly as the Delta

variant of SARS-CoV-2 spreads rapidly throughout the United States and the CDC recommends

reinstituting mitigation measures throughout society.” Seventh Supplemental Declaration of

Robert Greifinger, MD. (“Greifinger Dec.”) ¶ 4. At the time GEO filed its motion in March, the

CDC was advising that correctional facilities should “continue to practice additional prevention

strategies … after vaccine has been administered.” (Id. ¶ 6.) Current guidance—which has not

yet even been updated to account for the Delta variant—recommends “the maintenance of

mitigation measures where the physical characteristics of a facility allow COVID-19 to spread

easily” (id. ¶ 7), and that “historical levels of transmission within the facility” and “the level of

community spread” (which is “substantial” in Kern County) be considered before relaxing

mitigation measures (id. ¶¶ 8, 10). Dr. Henderson does not appear to have considered any of

these factors.

       Dr. Greifinger also points out that the CDC states that “maintaining a robust testing

                                       6
                             No. 3:20-cv-02731-VC
      PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                 INJUNCTION
        Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 11 of 19




program” and “continu[ing] to have a plan for scalable isolation and quarantine” are critical to

any facility modifying prevention measures (id. ¶ 11(a)-(b)); neither of these is addressed by Dr.

Henderson. According to CDC guidance, relaxation of mitigation measures in detention facilities

must be done only “gradually … in a stepwise fashion, one prevention measure at a time, with

continued screening testing to carefully monitor for COVID-19 cases in the facility before

making changes to additional prevention measures.” (Id. ¶ 12.)

       Dr. Greifinger dismantles Dr. Henderson’s reliance on prior CDC guidance relating to the

general population as a being somehow applicable to detention facilities (id. ¶¶ 14, 20) and notes

additional serious flaws in Dr. Henderson’s analysis: his reliance on efficacy data for the Pfizer

and Moderna vaccines that does not apply to the Johnson & Johnson vaccine administered at

Mesa Verde (id. ¶ 17), his assertion that the vaccines prevent all serious illness (id. ¶ 15), and the

absence from GEO’s motion of any information concerning plans to vaccinate new arrivals or

staff (id. ¶¶ 18, 19). Dr. Greifinger also reviews current CDC guidance concerning variants,

including the suggestion that fully vaccinated persons can transmit the disease (id. ¶ 16). Based

on the flaws in Dr. Henderson’s original analysis and GEO’s failure to explain its own practices

and more recent CDC guidance, Dr. Greifinger concludes that “neither CDC guidance nor other

epidemiological principles support the lifting of protective measures at Mesa Verde under the

facts presented by GEO Group.” (Id. ¶ 22.)

       Dr. Keshavjee further explains the need for ongoing NPIs at Mesa Verde. He concludes

that “[v]accination alone will be insufficient to stop COVID-19 outbreaks in detention facilities

at this time,” and that “there will continue to be a significant risk of SARS-Co-V-2 transmission

and related illness or death in congregate facilities if depopulation and other mitigation measures

are relaxed or ended.” Keshavjee Decl. ¶ 10. Dr. Keshavjee points to, among other things,



                                       7
                             No. 3:20-cv-02731-VC
      PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                 INJUNCTION
         Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 12 of 19




alarming new evidence showing that approved vaccines have diminished ability to prevent

infection from the Delta variant (a recent Israeli study found mRNA vaccines were only 39%

effective at preventing such infection) and that vaccinated people readily transmit the virus to

others. Id. ¶¶ 11, 13, 21, 26, 31, 36. Based on this evidence, Dr. Keshavjee cautions that “with

our current vaccines, vaccine-derived herd immunity may no longer be sufficient to control the

spread of SARS-CoV-2, a conclusion that would be even stronger in congregate settings where

herd immunity as a concept is already of diminished utility.” Id. ¶ 13.2

         Dr. Keshavjee reviews in detail the scientific literature surrounding the relaxation of NPIs

in both carceral and non-carceral settings, and concludes:

         [V]accination efforts must complement, and not replace, existing mitigation measures….
         The most important NPI with which to effectively prevent COVID-19 in carceral and
         detention facilities is population reduction, followed by social distancing, regular testing,
         effective quarantine and isolation, access to personal protective equipment, and sanitation
         and hygiene. The diminution of NPIs upon the availability of vaccines would undermine
         the benefit of the vaccine and would ensure sustained risk of transmission and resulting
         illness, despite increasing vaccine access.
Id. ¶ 33 (emphasis in original). The reasons for “the limited effectiveness of vaccines introduced

in isolation (or as replacement for NPIs) in immigration detention facilities” include the

particularly high reproduction number of the virus in densely populated environments, id. ¶

39(a), and other factors typical of such environments including frequent transfers, staff
movements, and limitations in access to PPE, testing and healthcare. Id. ¶ 39(g).

         As Dr. Keshavjee notes, based on modeling and epidemiological analysis: “Even a highly

efficacious vaccine . . . will have suboptimal preventive effects in high-spread, congregate

settings such as immigration detention settings.” Id. ¶ 32. A spike in COVID-19 cases among

people detained by ICE this past Spring demonstrate this risk. At that time, ICE was in the


2
  Dr. Keshavjee also points to documented vaccine resistance among guards (a subject on which GEO has been
notably silent) as well as people in custody and the broader population. Id. ¶¶ 12, 39(b). See also Greifinger Dec. ¶
12 (“Reluctance to be vaccinated by those being detained is understandable and should be addressed through
thoughtful communication by those who manage detention settings.”).


                                        8
                              No. 3:20-cv-02731-VC
       PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                  INJUNCTION
         Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 13 of 19




process of doubling the detained population relative to a few months earlier. And even though

COVID-19 was declining in society at large, the incidence of COVID-19 was about 100 times

higher than the general incidence of the disease. Id. ¶ 38.3 The risks inherent to immigration

detention centers are compounded by the emergence of the Delta variant. That variant has an

estimated reproduction number of 7.0 (two to three times higher than the basic reproduction

number of ancestral SARS-CoV-2), “a figure that would likely be even higher in a congregate

detention center like Mesa Verde.” Id. ¶ 36.

        There are other reasons not to relax NPIs based on the availability of vaccines alone. It is

currently unknown how effective vaccines are at preventing “long COVID” – which can have

debilitating effects, including extreme fatigue, cognitive problems, depression, and anxiety – as

well as certain other serious health conditions. Id. ¶ 39(c), (d). Moreover, public health experts

predict that relaxing NPIs at this point will enable the emergence of more virulent and vaccine

evasive SARS-CoV-2 variants. Id. ¶ 43. Dr. Keshavjee concludes that “[t]he premature

relaxation of multi-layered mitigation measures at immigration detention centers risks the health

and safety of those detained, and also the broader community,” and that vaccines should only be

viewed as “one component of a multi-layered strategy to stop viral transmission.” Id. ¶ 48.

III.    ARGUMENT
        A.       GEO’s Motion Is Mooted by the Prospective Settlement, and Should Be
                 Denied on That Basis Alone

        Even if the Court were to order all the relief requested by GEO, there would be no

resulting change to current conditions at Mesa Verde between now and the consummation of the

settlement, and the conditions agreed to in the settlement will supersede any preliminary

injunctive relief. In connection with the pending settlement, the Federal Defendants have pledged



3
 See also, Maura Turcotte, “Virus cases are surging at crowded immigration detention centers in the U.S.,” N.Y.
Times, July 6, 2021 (noting “major surges” in COVID-19 infections in early July, when more than 26,000 people
were in detention, compared with about 14,000 in April), https://www.nytimes.com/2021/07/06/us/covid-
immigration-detention.html.

                                        9
                              No. 3:20-cv-02731-VC
       PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                  INJUNCTION
        Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 14 of 19




not to increase the current per-dorm caps and stated that they expect the settlement to address

population caps in a lasting way. See ECF 1132 at 1. Similarly, with respect to GEO’s request to

eliminate weekly testing for fully vaccinated persons, that issue is expected to be covered by the

settlement. Id.; see also, Riordan Dec. ¶ 2.

       Thus while the requested modifications to the Second PI’s population caps might permit

the Federal Defendants to exceed existing caps as an interim measure pending final resolution of

the case, it could have no practical effect because the Federal Defendants have already stated that

they have no intention of doing so. The Court has no reason to consider such a futile request.

       B.      GEO’s Appeal of the December 2020 Preliminary Injunction Order Divests
               the Court of Jurisdiction to Modify the Substance of That Order on Appeal

       Even if the Court were inclined to rule on the motion, it would lack authority to do so

because a district court lacks jurisdiction to modify an order on appeal, except under

circumstances not present here. “Once a notice of appeal is filed, the district court is divested of

jurisdiction over the matters being appealed.” Nat’l Res. Def. Council v. Sw. Marine Inc., 242

F.3d 1163, 1166 (9th Cir. 2001). Exceptions to this divestiture rule are codified in Fed.R.Civ.P.

62(d), which allows a district court to “suspend, modify, restore, or grant an injunction” during

the pendency of an appeal. But any action by the district court under Rule 62(d) must “preserve[]

the status quo” and “not materially alter the status of the case on appeal.” Sw. Marine Inc., 242

F.3d at 1166. GEO does not seek to modify the Second PI in order to preserve the status quo,

which is measured at the time the appeal is taken, see Mayweathers v. Newland, 258 F.3d 930,

935 (9th Cir. 2001), but to destroy that status quo by allowing hundreds of additional class

members to be detained at Mesa Verde under a relaxed testing regime.

       GEO cites Kismet Acquisition, LLC v. Diaz-Barba, 755 F.3d 1130, 1138 (9th Cir. 2014)

and Hoffman v. Beer Drivers & Salesmen’s Local Union No. 888, 536 F.2d 1268, 1276 (9th

Cir.1976), for a purported exception to the divestiture rule “where the Court supervises a

continuing course of conduct and whereas new facts develop additional supervisory action by the

                                       10
                             No. 3:20-cv-02731-VC
      PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                 INJUNCTION
         Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 15 of 19




court is required.” (ECF 1082 at 1, 4 (quotations omitted)). But Hoffman (on which Kismet

Acquisition, LLC relies) makes clear that this “new facts” exception applies only if “the

maintenance of the status quo requires new action.” 536 F.2d at 1276 (emphasis added). As

explained above, GEO seeks to alter the status quo, not maintain it.4
         C.       Even if the Court Had Jurisdiction to Rule on GEO’s Motion and Were
                  Inclined to Exercise That Jurisdiction, GEO Clearly Fails to Meet Its Burden
                  to Show That Changed Circumstances Require Modification of the
                  Injunction
                  1.       Standard for Modifying an Injunction
         While arguing, in a single sentence, that a district court “may modify an injunction”

where “as new facts develop additional supervisory action by the court is required,” GEO

completely ignores its burden to demonstrate the necessity of such a modification. “A party

seeking modification or dissolution of an injunction bears the burden of establishing that a

significant change in facts or law warrants revision or dissolution of the injunction.” Sharp v.

Weston, 233 F.3d 1166, 1170 (9th Cir. 2000). “If the moving party meets this standard, the court

should consider whether the proposed modification is suitably tailored to the changed

circumstance.” Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 383 (1992). Where a party

seeks modification on the ground of changed circumstances, the district court is “required to

examine the existing situation [at the time of the requested modification] to determine whether

the changes … were so significant as to warrant” the relief requested.” Sharp, 233 F.3d at 1170.5

GEO’s misleading and woefully outdated factual presentation provides no reason to disturb the

injunction, while Plaintiffs’



4
  GEO’s alternative request for an indicative ruling should also be denied. The Ninth Circuit panel with jurisdiction
over the appeal of the Second PI is expecting the parties to consummate a settlement agreement by September 14.
That panel would at best be puzzled by an indicative ruling from this Court now requiring it to expend resources
considering whether to grant a remand under FRAP 12.1 and the scope of such a remand. Moreover, as explained
below, GEO Group’s motion fails on the merits, defeating any justification for FRCP 62.1 indicative ruling.
5
  Notably, GEO seeks to undo an order based on five days of live testimony and submission of hundreds of exhibits
based on two short and outdated declarations. Yet in Sharp, which involved a request to modify an injunction
governing conditions of confinement, the district court held a three-day evidentiary hearing on the motion to modify
the injunction. Id.

                                        11
                              No. 3:20-cv-02731-VC
       PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                  INJUNCTION
         Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 16 of 19




                 2.       GEO Has Not Met Its Factual Burden to Modify the Injunction

        The Court should also not modify the Second PI because GEO has fallen far short of

meeting its burden to demonstrate that such a modification is necessary. In contrast to Plaintiffs’

detailed evidentiary presentation that the Court found supported the Second PI, GEO presents

only an erroneous and highly selective rendition of CDC guidance. Plaintiffs’ experts eviscerate

GEO’s purported scientific arguments, conclusively establishing that while the vaccines are

important, they are not a panacea that would justify the termination of other NPIs such as

population reduction, social distancing, and surveillance testing. COVID-19 was already surging

at other immigration detention centers even before the arrival of the Delta variant, see Keshavjee

Dec. ¶ 38, and emerging evidence indicates that vaccinated individuals have diminished

protection against the Delta variant and can readily spread it to others—both vaccinated and

unvaccinated, see id. ¶¶ 11, 13, 21, 26, 31, 36. This is simply not the time to relax critical

mitigation measures at Mesa Verde, particularly as the Delta variant surges in Kern County,

where vaccination efforts continue to struggle.6

        GEO also undermines its own motion by failing to put forward any plan as to how it

would implement the relief it now seeks from the Court. GEO’s motion is predicated on the

mitigating impact of vaccination, but does not mention any plan for future vaccination of the

vastly increased population it proposes.7 Instead, as factual support, it offers only that vaccines

6
  Sam Morgen, “Kern residents encouraged to wear masks indoors following state’s guidance,” Bakersfield.com,
July 29, 2021, https://www.bakersfield.com/news/all-kern-county-residents-now-encouraged-to-wear-masks-
indoors-as-cases-rise/article_ec7be628-f0b4-11eb-b656-ab701c74c61b.html; Ishani Desai, “Kern County sees
coronavirus variants emerge as vaccination efforts falter,” Bakersfield.com, July 16, 2021,
https://www.bakersfield.com/news/kern-county-sees-coronavirus-variants-emerge-as-vaccination-efforts-
falter/article_67fae3be-e695-11eb-b623-2787005ba779.html.
7
  In GEO’s renewed motion, it proposes population increases of “5 vaccinated detainees” at a time. It is not clear
whether GEO intends for these new detainees to have been vaccinated prior to book-in or whether GEO, though it
has set forth no plan to do so, plans to vaccinate them itself. As discussed elsewhere in this brief, ICE, not GEO,
controls who is booked into the population. Although GEO did not include a proposed order with its motion, it is not


                                        12
                              No. 3:20-cv-02731-VC
       PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                  INJUNCTION
         Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 17 of 19




were previously administered, on two occasions, to current class members five months ago. ECF

1082-1 ¶ 3. The declaration from Acting Facility Administrator Michael Knight, which sets forth

“the efforts GEO has undertaken in response to COVID-19” includes no plan—or even stated

intent—to procure vaccine doses or administer vaccine to newly-booked Class Members.

        GEO also offers no plan to manage the vastly-increased population it proposes to house

at Mesa Verde, including where and how to house class members during the time period between

their arrival at the facility and the point where they are fully vaccinated, which may last as long

six weeks.8 This Court entered the existing preliminary injunction at least in part to remedy

GEO’s previous failure to develop appropriate plans to mitigate the serious infection risks in the

mass congregate setting of Mesa Verde. See ECF 867 at 2, 7 (“These officials knew that they

needed a clear and detailed plan to minimize the risk of an outbreak (and to contain an outbreak

if one occurred), but nine months later they still have not created one. … The general COVID-19

guidelines for detention centers published by the CDC, ICE, and GEO did not in any way obviate

the need to create a Mesa Verde-specific contingency plan.”). As Dr. Greifinger concludes,

“[g]iven that poor planning has enabled outbreaks at Mesa Verde in the past, it is concerning the

GEO Group includes no plan or other information about administration of COVID-19 vaccines

while proposing dramatic redensification.” Greifinger Dec. ¶ 17. By predicating its entire motion

solely on the vaccination of 24 currently-detained Class Members in Mesa Verde and



clear how it intends to learn whether a potential detainee has become vaccinated, ensure that the person becomes
fully vaccinated within Mesa Verde, or otherwise manage this proposal.
8
  A person is “fully vaccinated” two weeks after a single-dose vaccine, like the Johnson & Johnson vaccine
previously administered to Class Members, or two weeks after the second dose in a two-dose series vaccine, such as
the Pfizer or Moderna vaccine. https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html. The
two doses of the Pfizer vaccine should be administered three weeks apart and the two doses of the Moderna vaccine
should be administered four weeks apart. CDC, COVID-19: Frequently Asked Questions,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/faq.html (accessed Aug. 3, 2021). Accordingly, a Class
Member who receives the first dose of a Moderna or Pfizer vaccine upon book-in will not be “fully vaccinated” for
5-6 weeks.

                                        13
                              No. 3:20-cv-02731-VC
       PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                  INJUNCTION
          Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 18 of 19




disregarding any plan to vaccinate and safely house the 276 additional individuals it seeks to

detain, GEO has failed to make a factual showing sufficient to modify the injunction.

          Moreover, GEO’s request to undo the Court’s carefully calibrated order must be viewed

against Defendants’ history of deliberate indifference to the health and safety of detainees. As

the Court properly found in the Second PI, “the defendants’ argument that the deliberate

indifference they demonstrated in the past has no bearing on whether a preliminary injunction is

warranted now is wrong.” ECF 867 at 14 (citing, inter alia, United States v. Laerdal Mfg. Corp.,

73 F.3d 852, 857 (9th Cir. 1995)). The same logic applies to Defendants’ current motion;

“considering the whole record in this case, there exists, to put it mildly, some cognizable danger

of recurrent violation.” Id. at 15 (internal quotation omitted). As Dr. Greifinger noted,

Defendants have presented no evidence that they will be able to comply with current CDC

guidance – issued after the availability of vaccines – with the increased population levels they

propose. See, e.g., Greifinger Decl. ⁋⁋ 6-7, 13. They fail even to identify that they understand the

current CDC guidance. Id. ⁋⁋ 6-7, 11, 13.

IV.       CONCLUSION

          For all of the foregoing reasons, GEO’s motion to modify the Second PI should be

denied.


 Dated: August 4, 2021                          Respectfully submitted,


 Bree Bernwanger                                /s/ William S. Freeman
 Hayden Rodarte                                 William S. Freeman
 LAWYERS’ COMMITTEE FOR                         Sean Riordan
 CIVIL RIGHTS OF
 SAN FRANCISCO BAY AREA                         Emilou H. Maclean
                                                AMERICAN CIVIL LIBERTIES UNION
 Judah Lakin                                    FOUNDATION OF NORTHERN
 Amalia Wille                                   CALIFORNIA
 LAKIN & WILLE LLP


                                       14
                             No. 3:20-cv-02731-VC
      PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                                 INJUNCTION
    Case 3:20-cv-02731-VC Document 1134 Filed 08/04/21 Page 19 of 19



Jordan Wells                      Manohar Raju
Stephanie Padilla                 Public Defender
AMERICAN CIVIL LIBERTIES UNION    Matt Gonzalez
FOUNDATION OF SOUTHERN            Chief Attorney
CALIFORNIA                        Genna Ellis Beier
                                  Francisco Ugarte
                                  OFFICE OF THE PUBLIC DEFENDER
                                  SAN FRANCISCO

                                  Martin S. Schenker
                                  Timothy W. Cook
                                  Francisco M. Unger
                                  COOLEY LLP

                                  Attorneys for Petitioners-Plaintiffs




                                    15
                          No. 3:20-cv-02731-VC
   PLAINTIFFS’ OPPOSITION TO GEO’S MOTION TO MODIFY PRELIMINARY
                              INJUNCTION
